United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

SMITH BALUCH LLP376 BOYLSTON STSTE 401BOSTON, MA 02116 


In re Application of: Ihor Lys et al.
Application No.: 17/238,044
Filed: April 22, 2021
Attorney Docket No.: AGNT-006US01
Title: Fluid-Cooled LED-Based Lighting Fixture in Close Proximity Grow Systems for Controlled Environment Horticulture

:
:
:
:
:



DECISION ON PETITION 
UNDER 37 C.F.R. §1.144 & 1.181




This is a decision on the petition filed on November 29, 2021, under 37 C.F.R. § 1.144 & 1.181  requesting withdrawal of the restriction and election of species requirement mailed on August 12, 2021 and rejoinder and examination of the withdrawn claims 3-4, 10-11, 15-17, 25-26, 32-34 and 38-54.

The petition is GRANTED.
The Petitioner alleges that the restriction and election of species requirement mailed on August 12, 2021 did not explicitly assert the independence or distinctness of the four purportedly different inventions, Group I-IV as identified in the requirement letter and did not explicitly identify any classification or sub-classification areas for any of the Groups to establish serious burden of examination and further, did not explicitly assert Species A-G as identified in the requirement letter had mutually exclusive characteristics and were not obvious variants of each other. The Office Action mailed on September 30, 2021 made the restriction and election of species requirement final. The Petitioner requests the restriction and the election of species requirement mailed August 12, 2021 be withdrawn.
A review of the record reveals that the restriction and election of species requirement mailed on August 12, 2021 fails to establish the required mutual exclusivity of the Groups I-IV and obvious variants amongst species A-G, and 

The previous Office Action mailed September 30, 2021 is being vacated, and the application will be forwarded to the examiner for action on all of the pending claims.

Telephone inquiries concerning this decision should be directed to Jong-Suk (James) Lee, Supervisory Patent Examiner, at (571) 272-7044. 



/TASHIANA R ADAMS/Director, Technology Center 2800                                                                                                                                                                                         ___________________________________
Tashiana Adams, Director
Technology Center 2800
Semiconductors, Electrical and Optical 
       Systems and Components

Cc: jl;ds


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875